DATE 10/31/19                                                    CASE NUMBER 4:19-cr-264 SDJ/KPJ
LOCATION Plano                                               USA                                                            . Assigned
JUDGE Kimberly C. Priest Johnson                              V                                                           Appeared
DEPUTY CLERK Tova McEwen
COURT REPORTER Digital Recording                                              tyi t.. -. ... .
                                                                                                                 A
INTERPRETER:
USPO:
                                                                              *A. CUT A '
BEGIN:
                                                                                                                   AA
                                                                                                  3
                                                             Defendants
                                                                                                                     A

                                                             .. k ii , - i ..   :   ¦¦   ¦    :

                                                                                                                   •5/


                                                             Attorneys


EL INITIAL APPEARANCE
       ARRAIGNMENT as to
       DETENTION HEARING as to
                                                           : /
       Hearing Held        o          Hearing Called                Defendants Sworn              Interpreter required:
       Dft# 1   appears:       with      without counsel            appearing on Indictment
       Dft# 2   appears:       with 0 without counsel               appearing on Indictment
       Dft# 3   appears: 0 with          without counsel            appearing on Indictment
0      Dft#4    appears:   0 ith      0 without counsel             appearing on Indictment


       Defendants ' , are the individuals named in the Indictment.
       Defendant is not the person as named in the Indictment, name given.

03 Date of Arrest All on 10/30/19

       Defendants

       0 advised of right to counsel         received copy of indictment 0 waived reading of indictment

       0 advised of charges            advised of maximum penalties



0 DFT # 1 advises the Court that he/she                      has counsel who is '             or, will hire counsel.

       If dft cannot retain counsel, the court is to be advised within days so counsel may be appointed.

       DFT # 1 Requests appointed counsel, is sworn & examined re: financial status.

       Financial affidavit executed by dft. The court finds the defendant able unable to employ counsel.

                                  appointed                  . U.S. Pub Defender appointed



O DFT # 2 advises the Court that he/she 0 has counsel who is ' < or, ST'will hire counsel.

       If dft cannot retain counsel, the court is to be advised within days so counsel may be appointed.

       DFT # 2 Requests appointed counsel, is sworn & examined re: financial status.

       Financial affidavit executed by dft. The court finds the defendant able unable to employ counsel.

                                  appointed                      . U.S. Pub Defender appointed




CR1M 92-116                                      See reverse/attached for additional proceedings                                     Adjourn
      DFT # 3 advises the Court that he/she                      has counsel ho is or,            will hire counsel.

      If dft cannot retain counsel, the court is to be advised within days so counsel may be appointed.

e     DFT # 3 Requests appointed counsel, is sworn & examined re: financial status.

m     Financial affidavit executed by dft. The court finds the defendant able unable to employ counsel.

                                appointed                  . U.S. Pub Defender ¦                            appointed



      DFT # 4 advises the Court that he/she                      has counsel who is or,           will hire counsel.

      If dft cannot retain counsel, the court is to be advised within days so counsel may be appointed.

&     DFT # 4 equests appointed counsel, is sworn & examined re: financial status.

m     Financial affidavit executed by dft. The court finds the defendant able unable to employ counsel.

                                appointed                  . U.S. Pub Defender appointed



if    ORAL Motion for detention by USA 13 ORAL Motion for continuance by USA Oral Order granting Oral Order denying

      Defendants ORAL motion to continue detention hearing                            Oral Order granting      Oral Order denying

H     Detention Hrg set_ " 1                                                       j h         I; t

0/    Arraignment set i Lcru S t /U i i * t                                . A. ;« t >.          | -/f . 4 J~l .

      Order setting conditions of release

      Defendant signed Waiver of Detention Hearing and remanded to custody of U.S. Marshal.

      Order of Detention

      Defendants ». ; A ,         * T remanded to custody of U.S. Marshal.




                                                          ARRAIGNMENT
      Arraignment held.                        Arraignment called.                    Arraignment reset;/


      Dft# 1    sworn
                   received copy of charges                 discussed charges with counsel charges read
                   waived reading of charges


      Dft enters a plea of:     not guilty      guilty    nolo   guilty - lesser
      to counts:           D2 133 1 4 135 1 6 ? 08 09 OlO 011 0 12 0
        all counts indictment includes forfeiture provisions


      Dft      sworn
                   received copy of charges          discussed charges with counsel           charges read
                   waived reading of charges




      Dft enters a plea of:    not guilty      guilty 4   nolo   guilty - lesser
      to counts: O 1 0 2 0 3 0 4 0 5 O 6 07 08 09 OlO 011 0 12 0
      O all co nts O indictment includes forfeiture provisions


      Dft # J* O sworn
               O received copy of char es D discussed charges with counsel D charges read
               O waived reading of charges




GRIM 92-116                               I I See reverse/attached for additional proceedings                                  Adjourn
